Reasons for allowance
         The following is an examiner’s statement of reasons for allowance: The closest prior art of record is considered to be Manzi et al., (Arthritis and Rheumatism 2004; vol 50, pgs 3596-3604).  Manzi et al., teach throughout the publication and especially in Abstract, a method for improving the diagnosis for SLE which reads on the instant diagnosing SLE, comprising measuring C4-derived activation fragments as for example E-C4d and E-CR1 in various diseased and healthy population including subjects negative for SLE based on anti-dsDNA (Figure 2) wherein subjects with SLE had higher levels of E-C4d than did patients with other diseases (P < 0.001) or healthy controls (P < 0.001), wherein cut off points that allowed maximum sensitivity and specificity were determined and calculated with statistical analyses (bridging paragraph pages 3597-3598) page in a combined score (Abstract) which reads on the instant score using an algorithm (table 4) and further determines the levels of ANA in 100 SLE patients wherein a large subset i.e. from a 51  patients were negative by the anti-dsDNA, out of which 40 were positive by the combined assays.  Further, by combining the increased levels of E-C4d with decreased levels of E-CR1 with the anti-dsDNA  and ANA (page 3600,right last paragraph, test the sensitivity and specificity improved for all SLE subjects (page 3601, left column).   Manzi et al., also suggest that in clinical practice the algorithm could be refined to improve the specificity depending on the control populations i.e. healthy or with other disease (page 3600). However, Manzi et al does not teach nor fairly suggest determining a systemic lupus erythematosus risk score as currently recited and treating the subject that has systemic lupus erythematosus based on the systemic lupus erythematosus risk score.  Further, the amendment to the claims to recite “treating systemic lupus erythematosus in the subject from step (f) that has
systemic lupus erythematosus based on the systemic lupus erythematosus risk score with an effective amount of cyclophosphamide, a corticosteroid, corticosteroids, mycophenolate, methotrexate, azathioprine, leflunomide, belimumab, or hydroxychloroquine” imposes a meaningful limit on the judicial exception and therefore the claim is patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/GARY COUNTS/           Primary Examiner, Art Unit 1641